Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This is in response to applicant’s amendment/response filed on 09/02/2021, which has been entered and made of record.  No claim has been cancelled.  No claim has been added.  Claims 1-20 are pending in the application. 

Response to Arguments
Applicant's arguments filed on 09/02/2021 have been fully considered but they are not persuasive. 
Applicant submits “These sections of Oprea are silent on 2D videos.” (Remarks, Page 6).
The examiner disagrees with Applicant’s premises and conclusion. Oprea discloses in paragraph 0018, “a set of images IC1-1 . . . IC9-N of a (preferably) static subject S with one or more cameras. In some cases a set of cameras C1 . . . C9 can be mounted to a rig, in this case a vertical pole, and the rig rotated around the subject so 
Applicant submits “Oprea are silent on any action performed by a subject, as claimed.”
The examiner disagrees with Applicant’s premises and conclusion. Applicant recites “performing one action” but does not further define what kind of action is. Given the broadest reasonable interpretation, a subject stays in place with a plain background being photogrammetry by a device is an action. Oprea also discloses “a laughing or frowning face” in the background 0002 and laughing or frowning could be an action.
Applicant submits “Oprea are silent on generating a 3-dimensional 
(3D) model based on the plurality of 2D videos” (Remarks, Page 6)
The examiner disagrees with Applicant’s premises and conclusion. Oprea discloses in abstract, “acquiring a set of images of a subject, each acquired from a different point of view; and generating a 3D model of at least a portion of the subject”. Examiner interpreted a set of images as 2D video thus, Oprea discloses “generating a 3-dimensional (3D) model based on the plurality of 2D videos”.
Applicant submits “Opera are silent on generating a 2D dataset based on the 3D scene”
The examiner disagrees with Applicant’s premises and conclusion. Just look at Fig. 8, which is a 3D scenes. Oprea further discloses in ¶0039, “it is possible to also create different 3D scenes so that the lighting added to the scene can cast actual shadows on the 3D background objects” and in ¶0041, “The annotated renderings A1 . . . Ax can either be produced as individual images in any known image format such as JPEG etc; or a sequence of renderings can be used to provide a synthesized video sequence, again with annotations saved as meta data.”. These teache “generating a 2D dataset based on the 3D scene”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7-9, 11-12, 14-16, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oprea (US Pub 2018/0357819 A1).
As to claim 1, Oprea discloses a system comprising: one or more processors (Oprea, claim 17, computer system); and
 logic encoded in one or more non-transitory computer-readable storage media for execution by the one or more processors and when executed operable to cause the one or more processors to perform operations comprising (Oprea, claim 17, computer system): 
obtaining a plurality of 2-dimensional (2D) videos of a subject performing at least one action (Abstract, “acquiring a set of images of a subject, each acquired from a different point of view” Fig. 2, ¶0018, “The process typically involves generating a set of images IC1-1 . . . IC9-N of a (preferably) static subject S with one or more cameras. In some cases a set of cameras C1 . . . C9 can be mounted to a rig, in this case a vertical pole, and the rig rotated around the subject so that each camera can produce a number of images (1 . . . N) from different points of view relative to the subject. The acquired set of images IC1-1 . . . IC9-N can comprise both visible (RGB) information as well as possibly near infra-red (NIR) information. Normally, the subject is placed with a plain background and is well lit from a number of angles to avoid shadowing to improve the modelling process. Typically about 300 images can be acquired for a given subject and labels can be added as metadata file for each image including for example, an identifier, gender, age, gesture, camera orientation etc.”); 
generating a 3-dimensional (3D) model based on the plurality of 2D videos (Abstract, “generating a 3D model of at least a portion of the subject, the 3D model comprising a set of mesh nodes defined by respective locations in 3D model space and a set of edges connecting pairs of mesh nodes as well as texture information for the surface of the model.” ¶0017, “generating a 3D model of a subject (S) using photogrammetry software such as provided by Agisoft PhotoScan from Agisoft LLC. Agisoft PhotoScan is a stand-alone software product that performs photogrammetric processing of digital images and generates 3D spatial data which can be used in many different forms of application.” Fig. 3, ¶0020, “a point cloud identifying points on the surface of the subject within the bounding box can then be generated. Once the point cloud is complete, as indicated by step 20 of FIG. 1, a 3D mesh comprising a plurality of interlinked vertices can then be generated, for example, as shown in FIG. 3. Note that as well as the node coordinate and edge information illustrated for the model in FIG. 2, the mesh information also includes texture (visible and possibly NIR) information for the surface of the model.”); 
generating a 3D scene based on the 3D model (Abstract, “3D model space” ¶0019, “For example, it is possible to image a complete body with a head located in a known real space corresponding to the bounding box in model space.” ¶0020, “the mesh information also includes texture (visible and possibly NIR) information for the surface of the model.” ¶0039, “it is possible to also create different 3D scenes so that the lighting added to the scene can cast actual shadows on the 3D background objects”); and 
generating a 2D dataset based on the 3D scene (Abstract, “A set of 2D renderings is generated from the 3D model, each rendering generated from a different point of view in 3D model space including providing with each rendering a mapping of x,y locations within each rendering to a respective 3D mesh node.” ¶0021, “produce a number of photo-realistic 2D dimensional renderings R1 . . . RM from the 3D mesh.” Fig .4, ¶0023-0024, ¶0036, “It is now possible to generate any number of 2D photorealistic renderings A1 . . . Ax from the 3D mesh information 50, step 60.” ¶0036-0041.).

As to claim 2, claim 1 is incorporated and Oprea discloses the plurality of 2D videos is synchronized (¶0018, “The process typically involves generating a set of images IC1-1 . . . IC9-N of a (preferably) static subject S with one or more cameras. In some cases a set of cameras C1 . . . C9 can be mounted to a rig, in this case a vertical pole, and the rig rotated around the subject so that each camera can produce a number of images (1 . . . N) from different points of view relative to the subject. The acquired set of images IC1-1 . . . IC9-N can comprise both visible (RGB) information as well as possibly near infra-red (NIR) information. Normally, the subject is placed with a plain background and is well lit from a number of angles to avoid shadowing to improve the modelling process. Typically about 300 images can be acquired for a given subject and labels can be added as metadata file for each image including for example, an identifier, gender, age, gesture, camera orientation etc.” mounted to a rig suggest the cameras are capturing at the same time or rate. Thus they are synchronized.)

As to claim 4, claim 1 is incorporated and Oprea discloses the logic when executed is further operable to cause the one or more processors to perform operations comprising obtaining one or more annotations associated with the plurality of 2D videos (¶0018, “Typically about 300 images can be acquired for a given subject and labels can be added as metadata file for each image including for example, an identifier, gender, age, gesture, camera orientation etc.”).

As to claim 5, claim 1 is incorporated and Oprea discloses the logic when executed is further operable to cause the one or more processors to perform operations comprising: 
determining one or more model data modifications to 3D model data (Fig. 8, ¶0037, “elect an accessory from a library 3D objects such as shown in FIG. 8 which can be added to the 3D model of the subject S.”); and 
applying the one or more model data modifications to the 3D model data (¶0038, “a 3D model of a pair of glasses 90 selected from a library of 3D accessories 90[ ] has been fitted over a subject head and the head superimposed on a background image 100 of a car interior selected from a library of images 100[ ] before providing the final rendering. In this case, the model points, some of which are indicated by the numeral 80, are illustrated for the rendering, but normally these would not be shown and would be appended as meta-data to the rendering as with the mapping data in the renderings R1 . . . RM.” ¶0039, “it is possible to also create different 3D scenes so that the lighting added to the scene can cast actual shadows on the 3D background objects” ¶0040, “feature deformation, animation or texture adjustment”).

As to claim 7, claim 1 is incorporated and Oprea discloses the logic when executed is further operable to cause the one or more processors to perform operations comprising: obtaining one or more annotations associated with the plurality of 2D videos (¶0018, “Typically about 300 images can be acquired for a given subject and labels can be added as metadata file for each image including for example, an identifier, gender, age, gesture, camera orientation etc.”); and 
applying the one or more annotations to the 2D dataset (Abstract, “adding meta-data to the images identifying respective x,y locations within the annotated images of respective model points.” ¶0041, “The annotated renderings A1 . . . Ax can either be produced as individual images in any known image format such as JPEG etc; or a sequence of renderings can be used to provide a synthesized video sequence, again with annotations saved as meta data.”  The meta-data is the annotations).

As to claim 8, Oprea discloses a non-transitory computer-readable storage medium with program instructions stored thereon, the program instructions when executed by one or more processors are operable to cause the one or more processors to perform operations comprising: obtaining a plurality of 2-dimensional (2D) videos of a subject performing at least one action; generating a 3-dimensional (3D) model based on the plurality of 2D videos; generating a 3D scene based on the 3D model; and generating a 2D dataset based on the 3D scene (See claim 1 for detailed analysis.).

As to claim 9, claim 8 is incorporated and Oprea discloses the plurality of 2D videos is synchronized (See claim 2 for detailed analysis.).

As to claim 11, claim 8 is incorporated and Oprea discloses the instructions when executed are further operable to cause the one or more processors to perform operations comprising obtaining one or more annotations associated with the plurality of 2D videos (See claim 4 for detailed analysis.).

As to claim 12, claim 8 is incorporated and Oprea discloses the instructions when executed are further operable to cause the one or more processors to perform operations comprising: determining one or more model data modifications to 3D model data; and (See claim 5 for detailed analysis.).

As to claim 14, claim 8 is incorporated and Oprea discloses the instructions when executed are further operable to cause the one or more processors to perform operations comprising: obtaining one or more annotations associated with the plurality of 2D videos; and applying the one or more annotations to the 2D dataset (See claim 7 for detailed analysis.).

As to claim 15, Oprea discloses a computer-implemented method comprising: obtaining a plurality of 2-dimensional (2D) videos of a subject performing at least one action; generating a 3-dimensional (3D) model based on the plurality of 2D videos; generating a 3D scene based on the 3D model; and generating a 2D dataset based on the 3D scene (See claim 1 for detailed analysis.).

As to claim 16, claim 15 is incorporated and Oprea discloses the plurality of 2D videos is synchronized (See claim 2 for detailed analysis.).

As to claim 18, claim 15 is incorporated and Oprea discloses obtaining one or more annotations associated with the plurality of 2D videos (See claim 4 for detailed analysis.).

As to claim 19, claim 15 is incorporated and Oprea discloses determining one or more model data modifications to 3D model data; and applying the one or more model data modifications to the 3D model data (See claim 5 for detailed analysis.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 6, 10, 13, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oprea (US Pub 2018/0357819 A1) in view of Spring et al. (US Pub 2018/0336724 A1).

As to claim 3, claim 1 is incorporated and Oprea discloses the plurality of 2D videos is obtained from a plurality of physical cameras that are positioned at locations in a physical environment (Oprea, ¶0018, “In some cases a set of cameras C1 . . . C9 can be mounted to a rig, in this case a vertical pole, and the rig rotated around the subject so that each camera can produce a number of images (1 . . . N) from different points of view relative to the subject.”).
Oprea does not explicitly disclose arbitrary locations. However, since Oprea does not specify any requirement for camera location, it is quite obvious for one of ordinary skill in the art to assign arbitrary location. 
Spring further teaches arbitrary locations (Spring, ¶0025, “By augmenting the captured 3D scenes with contextual information, the photos taken at the scene are tagged as being in a specific location and then are stitched into the scene in the appropriate location with the appropriate pose data.” ¶0033, “the location determined by mobile device 110 could be useful even at differing levels of accuracy.” ¶0045, “The declared registration point may be obtained from an arbitrary model, either from a computer-aided design (CAD) model or a 3D point cloud model.” ¶0054, “3D video camera 102 keeps track of its location based on the spatial relationship of the current camera frame with already captured imagery.” ¶0057, “during the capturing of the imagery by the 3D video camera 102, there may be a section, portion, location, item, or the like that a user would like to capture in addition to the 3D imagery being captured.”).
Oprea and Spring are considered to be analogous art because all pertain to three-dimensional data capture of scenes. It would have been obvious before the effective filing date of the claimed invention to have modified Oprea with the features of “arbitrary locations” as taught by Spring. The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”

As to claim 10, claim 8 is incorporated and the combination of Oprea and Spring discloses the plurality of 2D videos is obtained from a plurality of physical cameras that are positioned at arbitrary locations in a physical environment (See claim 3 for detailed analysis.).

As to claim 17, claim 15 is incorporated and the combination of Oprea and Spring discloses the plurality of 2D videos is obtained from a plurality of physical cameras that are positioned at arbitrary locations in a physical environment (See claim 3 for detailed analysis.).

As to claim 6, claim 1 is incorporated and Oprea does not discloses determining one or more scene settings; generating one or more virtual cameras; and adding the one or more virtual cameras to the 3D scene set based on the scene settings.
Spring discloses determining one or more scene settings (Spring, ¶0089, “the 3D scene could be an electrical room and the contextual information is a high resolution photo of a fuse box that would provide detail and resolution about the contents of the fuse box, labels on the fuse box, information written in the fuse box” ¶0090, “The 3D scene could include any number of contextual information identifiers 441-443.”); 
generating one or more virtual cameras (¶0091, “At 330 of FIG. 3, the virtual scene camera “flies” to the viewpoint from which the contextual information was captured.”); and 
adding the one or more virtual cameras to the 3D scene set based on the scene settings (¶0091, “as shown in screen shot 440 of FIG. 4G, the contextual information is displayed within the 3D model. For example, when the user selects one of contextual information identifiers 441-443, the virtual camera used for the rendering of the 3D scene would “fly” from its current position into the pose of the contextual information within the 3D model such the end of the camera flight that the virtual 3D capture device has assumed the pose associated with the selected contextual information.” ¶0092, “the rendering of the 3D model gradually blends into a rendering of the 2D picture when the virtual scene camera pose is in the vicinity of the embedded picture pose, taking into account parallax effects due to varying depth, such that when the virtual camera reaches its destination position the augmented rendering of the 3D model becomes equal to the 2D picture.”).
Oprea and Spring are considered to be analogous art because all pertain to three-dimensional data capture of scenes. It would have been obvious before the effective filing date of the claimed invention to have modified Oprea with the features of “determining one or more scene settings; generating one or more virtual cameras; and adding the one or more virtual cameras to the 3D scene set based on the scene settings.” as taught by Spring. The suggestion/motivation would have been in order to present the higher resolution image of the fuse box within the 3D scene to maintain the context, spatial information, and the like for the user viewing the 3D scene (Spring, ¶0093).


As to claim 13, claim 8 is incorporated and the combination of Oprea and Spring discloses the instructions when executed are further operable to cause the one or more processors to perform operations comprising: determining one or more scene settings; (See claim 6 for detailed analysis.).

As to claim 20, claim 15 is incorporated and the combination of Oprea and Spring discloses determining one or more scene settings; generating one or more virtual cameras; and adding the one or more virtual cameras to the 3D scene set based on the scene settings (See claim 6 for detailed analysis.).




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU CHEN/Primary Examiner, Art Unit 2613